Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 3/11/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1.  Claims 1-5 remain pending with claim 4 withdrawn from consideration due to a restriction requirement.  In view of the amendment to the claims, the examiner has withdrawn the 35 USC 112 2nd paragraph rejection.
Response to Arguments
Applicant’s arguments, dated 3/11/2021, have been fully considered but are not persuasive.  Applicants argue that Nagayama does not disclose depositing a new film on a surface opposite a damaged surface, wherein the thickness is equal to or larger than the depth of the damage.  The examiner disagrees and notes the Applicants have failed to appreciate the entire disclosure of the reference and what it reasonably suggests to one of ordinary skill in the art as well as the examiner rejection.
Here, the Nagayama reference explicitly discloses depositing a new layer with a thickness that is larger than a damaged portion at a location opposite a damaged surface.  See e.g. Figures 4D-4F.   Here the varying degree of damage surface results in the film on the opposite surface of the damaged portion to have a thickness that is larger than the damaged surface with a slight damage since the claims do not articulate or limit the scope to the damage the claims are referencing.

    PNG
    media_image1.png
    284
    411
    media_image1.png
    Greyscale

Additionally, the examiner’s position as set forth in the prior office action is that the scope of the reference discloses depositing any thickness and machining to any desired shape, i.e. change the shape and size of the component by deposition and machining.  Specifically , the broad disclosure of Nagayama (0079) which discloses fabricating to any dimensions, including adding bulk material or reducing the size of the bulk material and therefore taking the reference for its entire teaching, it would have been obvious to have fabricated the bulk material by depositing and machining any area, including the area that is encompassed by the damaged portion.  In other words, Nagayama explicitly discloses the machining to change the shape and size and therefore predictability would follow in machining to remove a damaged portion.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, at the very least, the prior art discloses repetitive reproduction and therefore would encompass a process that removed damaged portions in subsequent iterations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20120258258 by Nagayama et al.
The examiner incorporates herein by reference the Response to Arguments section above in its entirety.
Claim 1:  Nagayama discloses a film structure reproduction method that include a new layer deposition step for depositing a new film layer having a thickness by setting a surface opposite of a damaged surface as a main body formation surface and a fabricating step of 
As for the thickness, the prior art discloses depositing any thickness and therefore would encompass the deposition greater the depth of a portion of the damage (or all of it).  Here, the prior art also disclose at Figure 4D deposition that encompasses the claimed requirement.
As for the requirement that during the fabrication, the depth at which the damaged portion is completely removed, the examiner notes the broad disclosure of Nagayama (0079) which discloses fabricating to any dimensions, including adding bulk material or reducing the size of the bulk material and therefore taking the reference for its entire teaching, it would have been obvious to have fabricated the bulk material by depositing and machining any area, including the area that is encompassed by the damaged portion.  In other words, Nagayama explicitly discloses the machining to change the shape and size and therefore predictability would follow in machining to remove a damaged portion.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, at the very least, the prior art discloses repetitive reproduction and therefore would encompass a process that removed damaged portions in subsequent iterations.
	Claim 3:  Nagayama discloses the film structure is SiC (0010).

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. taken collectively with US Patent 5254370 by Nagasawa et al.  

Nagayama discloses all that is taught above and discloses reproducing a SiC component by CVD of SiC layer thereon, including reproducing multiple substrates (see e.g. Figure 4 and 5); however, fails to disclose deposition on two film structures that are in contact or adjacent to each other.  However, Nagasawa discloses during a SiC CVD process it is predictable to use multiple substrate structure in the chamber in order to deposit the material on multiple substrate during the same process and therefore taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious as predictable to include multiple structure adjacent to each other or in contact to reap the benefits of deposition of SiC on multiple film structure simultaneously.  
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/DAVID P TUROCY/Primary Examiner, Art Unit 1718